        Case 1:18-cv-00681-RJL Document 71 Filed 07/23/19 Page 1 of 11



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


AARON RICH
                        Plaintiff,

       v.                                       Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA                             ORAL ARGUMENT REQUESTED

                        Defendants.
O




                    PLAINTIFF’S MOTION TO COMPEL
           DEFENDANTS MATT COUCH AND AMERICA FIRST MEDIA
    TO RESPOND TO PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION




                                      MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                      WILLKIE FARR GALLAGHER LLP
                                      1875 K Street NW, Washington, DC 20006
                                      Tel: (202) 303-1442 / Fax: (202) 303-2000
                                      mgottlieb@willkie.com

                                      JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                      MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                      BOIES SCHILLER FLEXNER LLP
                                      1401 New York Ave NW, Washington DC 20005
                                      Tel: (202) 237-2727 / Fax: (202) 237-6131
                                      jriley@bsfllp.com
                                      mgovernski@bsfllp.com
         Case 1:18-cv-00681-RJL Document 71 Filed 07/23/19 Page 2 of 11



       Defendants Matt Couch (“Couch”) and America First Media (“AFM”) have defamed

Plaintiff Aaron Rich by falsely stating that he was involved in stealing emails from the Democratic

National Committee (“DNC”), selling them to Wikileaks, knowing that his brother would be

murdered as a result, and obstructing the investigation into that murder. Couch and AFM have

declared, “We literally at this point, folks, we can prove everything, we can prove everything

except who pulled the trigger.” They publicly have proclaimed on social media that they have “so

many recordings” and “so many text messages” that “you are not even going to believe” it. They

have declared that they have “evidence” and “documentation” supporting their defamatory

statements about Aaron Rich. Yet Couch and AFM now refuse to produce even a single

document in response to Plaintiff Aaron Rich’s First Set of Requests for Production (“First RFP”),

thereby necessitating this Motion to Compel.

                                        BACKGROUND

I.     Defendants Couch And AFM Have Promoted A False Conspiracy Theory Alleging
       That Plaintiff Aaron Rich Stole Emails From the DNC And Sold Them To Wikileaks.

       Seth Rich, a former Democratic National Committee (“DNC”) staffer and the only sibling

of Plaintiff Aaron Rich, was murdered in Washington, D.C., in July 2016. See Dkt. 3 at ¶ 2. At

around the same time, Wikileaks released a trove of emails that had been stolen from the DNC by

Russian agents in an effort to interfere with the 2016 presidential election. See id. at ¶¶ 1-2.

Conspiracy theories soon emerged that the Rich brothers, not Russians, stole the emails from the

DNC and sold them to Wikileaks and that Seth Rich was murdered as a result. Id. Since at least

the summer of 2017, Couch and AFM have been the mouthpiece for this conspiracy theory, having

proclaimed as recently as this week that “we are the only reason that this case has any traction

whatsoever” and “there is no way that anyone would have been talking about this case for the last


                                                2
         Case 1:18-cv-00681-RJL Document 71 Filed 07/23/19 Page 3 of 11



two years if we had not done what we had done to put out information.” 7/21/19 Periscope1; see

also Dkt. 3 at ¶¶ 33-39.

       To their hundreds of thousands of followers online, Couch and AFM falsely have claimed

to have conducted an “investigation” into Seth Rich’s murder and to have found not only that the

Rich brothers stole the DNC emails together but that Aaron Rich received money from Wikileaks,

that Aaron Rich knew in advance that his brother would be murdered, and that Aaron Rich has

obstructed the investigation into his brother’s murder. See, e.g., id. at ¶¶ 33-55. All of those

statements are false, as Couch appears to have conceded in his recent letter to the Court in which

he states that he now is “willing to issue an apology to Mr. Rich.” Ex. 6. Just a handful of the

many examples of Couch’s and AFM’s defamatory statements about Aaron Rich include the

following:

                “I don’t have any remorse at this point for the family. And let me
                 tell you why: Because the family, the Seth Rich family has had every
                 opportunity in the world to come forward. They are involved. They
                 are 100% involved in this cover up. Joel and Mary Rich, Aaron Rich
                 was involved in the leaks with Seth Rich. They are literally
                 involved. And so we are working those angles constantly right
                 now.” Id. at ¶ 50.

                “This is a massive cover-up of epic proportions. It’s on the level of
                 a JFK cover-up. We know that Seth and Aaron did the leak. We
                 know that Aaron Rich took money from WikiLeaks: money went in
                 from WikiLeaks into Aaron Rich’s account.” Id.

                “There is no doubt that Seth Rich was the leaker. Aaron Rich was
                 involved. They were doing the leak together. I mean that, we
                 literally at this point, folks, we can prove everything, we can prove
                 everything except for who pulled the trigger at this point and we’re
                 narrowing that as well.” Id. at ¶ 51 (emphasis added).



1
  Available at https://www.pscp.tv/RealMattCouch/1YqxojRWLRZJv. Note that all links to
online videos were last viewed on July 22, 2019, and were active at that time.
                                                  3
         Case 1:18-cv-00681-RJL Document 71 Filed 07/23/19 Page 4 of 11



              “We know for a fact that Aaron Rich and Seth Rich were involved
               and did the leaks together.” Id.

              Aaron Rich “helped Seth Rich with the leaks, we know that,
               everyone knows that now.” Id.

              “Seth Rich, with the help of his brother Aaron Rich (A high level
               software guru with Northrop Gruman, one the World’s largest
               Defense Contractors) leaked information to Julian Assange and
               Wikileaks. The money went into Aaron Rich’s personal bank
               account. #WeNeedAWarrant.” Id.

              “With Seth Rich’s murder, things we want to know is how involved
               was Aaron Rich? We know that Aaron Rich took money from
               WikiLeaks. We know—we know without the shadow of a doubt.”
               Id. at ¶ 52.

               “Aaron Rich definitely knew the hit was coming, because we
               know—we know for a fact that Aaron Rich is the one that told
               Kelsey Mulka to break up with Seth Rich. So, there’s something
               that you can tweet out if you want to get some information that really
               gets things shaken up and this is off the liberal Twitter universe.
               Aaron Rich contacted Kelsey Mulka and told her to break up with
               Seth Rich because he knew the hit was coming for her safety.” Id.
               at ¶ 53.
       Couch and AFM continued to defame Aaron Rich even after Aaron Rich pleaded with

Couch and AFM to stop spreading lies about the Rich brothers because of the pain Couch and

AFM were causing Aaron Rich and his grieving family. See id. at ¶¶ 64, 66, 68. In a letter he sent

to Couch on a December 21, 2017 (months before this lawsuit was filed), Aaron explained:

               “It’s hard for me to read some of the stuff you’ve published. I
               wonder if you can even imagine what it feels like to have someone
               say you helped kill your own brother and covered it up. . . . I ask you
               to think about your experience as a husband, father, and son, and
               treat us how you would want to be treated if you had lost a loved
               one. If your brother was murdered, I wonder how you would feel if
               some person you had never met started publishing videos claiming
               to have ‘evidence’ that you had participated in your brother’s
               murder. If you truly were capable of imagining how our family
               feels, you wouldn’t be lying about my brother, family, Seth’s friends
                                                 4
          Case 1:18-cv-00681-RJL Document 71 Filed 07/23/19 Page 5 of 11



                and co-workers and myself. . . . Nearly every day, I am forced to
                deal with the harm your lies have caused me and my family.”

Ex. 7. Upon receiving the letter, Couch and AFM published a Periscope video2 in which Couch

read the letter online while mocking Aaron Rich, doubled down on his false statement that Aaron

Rich “was involved in helping cover things up,” implored his followers to share the letter on social

media and to “continue to support our team” through various fundraising platforms, and declared

that “our investigation rolls on” because “we are closer to the truth than we have ever been.” Id.

at ¶¶ 65, 67, 69. Aaron Rich filed this lawsuit a few months later.

         While the conspiracy theory has been devastating to Aaron Rich and his parents, who have

been unable to grieve Seth Rich’s death, Couch and AFM have exploited Seth Rich’s death for

their own benefit, namely to: enhance their social media profiles and followings, raise money

through repeated pleas for donations to fund AFM’s “investigation” into Seth Rich’s murder, sell

merchandise online, and generate advertising revenue from their websites. See, e.g., id. at ¶¶ 56-

63.3

         Couch also has explained his view that the conspiracy theory about the Rich brothers serves

as a counter-narrative to the Intelligence Community’s conclusion that Russia was responsible for

stealing the DNC emails, stating for example, that “America First Media, with our group of 9 or

10 of us, exploded the heat of . . . the Seth Rich story, and the Russian narrative dies.” Id. at ¶ 45;

see also id. at ¶ 50 (“There is no Russia story. Russia is dead. Guccifer 2.0 was fake. The leak was

an inside job. We have proven that. Others have proven that. There is no Russia anymore.”).



2
    Available at https://www.pscp.tv/RealMattCouch/1jMKgdLWpWMGL.
3
 In August 2017, Couch either quit or was fired from his day job, thereby allowing him to devote
his full time and energy to peddling conspiracy theories online and building his business as a social
media influencer. See Ex. 9 at 5.
                                                  5
           Case 1:18-cv-00681-RJL Document 71 Filed 07/23/19 Page 6 of 11




II.      Defendants Couch And AFM Repeatedly Have Claimed To Have “Evidence” And
         “Proof” To Support Their False Conspiracy Theory.

         Couch and AFM repeatedly have claimed that they could “prove” that Aaron Rich was

involved in stealing the DNC emails. See, e.g., 8/12/19 YouTube Video4 (“100% we can prove

it”); 9/18/17 Periscope Video5 (“we can prove everything”). For example:

               On May 21, 2017, Couch stated on Twitter that there’s “actually
                evidence in the Seth Rich investigation” and his “team” was
                “uncovering a lot of it,” whereas “you have NOTHING but Lies
                with Russia.” See Ex. 9 at 1; see also id. at 3 (“Our Evidence is
                ROCK solid”) (all emphases added).

               On June 14, 2018, Couch stated on Twitter that AFM had “been
                putting a series of reports together based on evidence our team has
                obtained,” followed by a plea for donations to “help in getting the
                truth out.” Id. at 4 (emphasis added).

               On November 14, 2018, Couch stated on Twitter that “America
                First Media Group has documentation, recordings, phone records,
                etc. [t]hat will show when we first started talking to Ed Butowsky in
                regards to the Seth Rich Investigation.” Id. at 6 (emphasis added).

               On November 17, 2018, Couch stated on Twitter that “[w]e have
                recordings that we will be releasing very soon” that “will change
                the game in the Seth Rich investigation.” Id. at 7; see also id. at 2
                (stating that AFM has “multiple recordings” relating to this case
                and that “One Party Consent is going to be a B*tch for some folks”)
                (all emphases added).

               On November 24, 2018, Couch claimed to have “turned over
                testimony’s” [sic] to Members of Congress about Seth Rich’s
                murder. Id. at 8 (emphasis added).

               On May 17, 2018, AFM and Matt Couch submitted a declaration
                stating, “we will prove with documentation” certain matters
                relevant to the Complaint. Ex. 8 (emphasis added).

4
    Available at https://www.youtube.com /watch?v=u4ryiVb92x8& feature=youtu.be
5
    Available at https://www.pscp.tv/w/1jMJgPERzAWxL
                                                 6
           Case 1:18-cv-00681-RJL Document 71 Filed 07/23/19 Page 7 of 11




In addition to all of the foregoing, in an August 12, 2018 YouTube video,6 Couch stated:

                “We have so many recordings, so many recordings of people that
                don’t even know. We have so many text messages, so many
                voicemails, so many emails from people that you are not even going
                to believe that’s involved in this investigation and, so, there are a lot
                of people on both sides of the political aisle that want to shut this
                thing …

                We met with people in the Rayburn building. I personally met with
                them with an attorney named Ty Clevenger in April of 2018. We
                gave them unredacted audio and we gave them a video and they
                have this information. We can prove this. I’ve got text messages.
                I’ve got emails. I have phone logs. This information went to those
                who have offices in the Rayburn building and so this happened what
                we can prove it 100% we can prove it.”

III.     Defendants Couch And AFM Have Refused To Produce A Single Document In
         Response To Plaintiff’s First Set Of Requests For Production.

         On April 23, 2019, Plaintiff’s counsel served the First RFP on Couch and AFM. See Ex.

1 at 23; Ex. 2. In the First RFP, Plaintiff Rich requested, inter alia: documents relating to

allegations in the Complaint, including communications between Couch or AFM and others

mentioned in the Complaint; documents supporting or refuting Couch’s and AFM’s defamatory

statements about Plaintiff Rich; all documents relating to Seth or Aaron Rich that Couch or AFM

had posted online; records showing the telephone calls Couch or AFM made or received relating

to the allegations in the Complaint; documents showing the steps Couch and AFM have taken to

preserve documents and respond to discovery; documents relating to Couch’s and AFM’s

fundraising activities; and documents relating to AFM’s corporate formation. See Ex. 2.

         Couch’s and AFM’s response was due by May 22, 2019. See Fed. R. Civ. P. 34(b)(2). Not

having received Couch’s and AFM’s responses to the First RFP, Plaintiff’s counsel sent Couch



6
    Available at https://www.youtube.com /watch?v=u4ryiVb92x8& feature=youtu.be.
                                                   7
         Case 1:18-cv-00681-RJL Document 71 Filed 07/23/19 Page 8 of 11



and AFM an email on May 24, 2019, to determine whether Couch and AFM intended to respond

to the First RFP or if instead a motion to compel would be required. See Ex. 1 at 22. Defendants

Couch and AFM responded the same day and requested an extension of 30 days in which to

respond. See id. Meanwhile, on June 3, 2019, Plaintiff’s Counsel served the First Interrogatories

on Defendants Couch and AFM. See Ex. 3. On June 23, 2019, Defendant Couch, on behalf of

himself and AFM, sent Plaintiff’s counsel an unverified response to the First Interrogatories, but

neither Couch nor AFM produced any documents in response to the First RFP. See Ex. 1 at 4; Ex.

4.

       On July 8, 2019, Plaintiff’s counsel sent a letter to Couch and AFM detailing the

deficiencies in Couch’s and AFM’s discovery responses and requesting Couch and AFM cure

those deficiencies by July 18, 2019. See Ex. 1 at 4; Ex. 5.7 On July 15, 2019, Couch sent Plaintiff’s

counsel a copy of a letter that Couch said was sent to the Court in which Couch and members of

AFM stated that they had “answered the attorneys [sic] interrogatories to the best of our abilities

and understanding of the situation.” See Ex. 1 at 4; Ex. 6. The letter did not discuss the First RFP

or Couch’s and AFM’s failure to respond to it.8 In the letter, Couch and AFM represented to the

Court that they had “removed any and all content referencing Aaron Rich from our website and

are even willing to issue an apology to Mr. Rich.” Ex. 6. In fact, however, Couch and AFM




7
 Plaintiff Rich incorporates this letter by reference as it sets forth in detail the bases for this
Motion.
8
  In their letter, Couch and AFM state that they “are now simply asking you for a summary
judgment on this issue.” Ex. 6. Plaintiff’s counsel does not understand Couch’s and AFM’s letter
to be a motion for summary judgment in their favor, as it is not styled as such; however, should
the Court construe the letter to be a motion for summary judgment, Plaintiff requests an
opportunity to respond. If Couch and AFM intend to request that judgment be entered against
them at this point, they should say so.
                                                 8
         Case 1:18-cv-00681-RJL Document 71 Filed 07/23/19 Page 9 of 11



continue to post defamatory content about Aaron Rich, including a July 15, 2019 article9 on their

new website (www.thedcpatriot.com) authored by Ty Clevenger, Defendant Butowsky’s former

counsel in this case, that again (falsely) accuses Aaron Rich of providing DNC documents to

WikiLeaks. Ex. 8 at 9. Between July 15 and 17, 2019, Couch published more than 50 tweets

linking to that blog post.

                                          ARGUMENT

       Despite their repeated claims to have all manner of “evidence” to support their lies about

Aaron Rich, and despite having been afforded three months to produce that evidence, Couch and

AFM have not produced a single document in response to the First RFP. See Fed. R. Civ. P.

34(b)(2). It is not even clear at this point whether Couch and AFM have done anything to search

for responsive documents. An order compelling Couch and AFM to respond to the First RFP is

appropriate here. See Fed. R. Civ. P. 37(a)(3)(B)(iv); Shvartser v. Lekser, 321 F.R.D. 23, 24

(D.D.C. 2017) (entering order compelling production where defendant “repeatedly missed the

deadlines to respond to” discovery requests and refused to produce a single document in response

to an RFP).10




9
  Available at https://thedcpatriot.com/bombshell-lawsuit-outs-fox-news-ellen-ratner-as-source-
for-seth-rich-intel/
10
   In addition to requiring Couch and AFM to produce documents in response to the First RFP,
Plaintiff asks the Court to require Couch and AFM to verify their interrogatory responses. See
Fed. R. Civ. P. 33(b)(5) (“Each interrogatory must, to the extent it is not objected to, be answered
separately and fully in writing under oath.”); Walls v. Paulson, 250 F.R.D. 48, 52, 2008 WL
2175248 (D.D.C. 2008) (applying sanctions for failure to sign interrogatories because party
“apparently misinterprets the Federal Rules as optional. They are not. Rule 33(b)(5) could not be
more clear…”).


                                                 9
 Case 1:18-cv-00681-RJL Document 71 Filed 07/23/19 Page 10 of 11



Dated: July 23, 2019

                               /s/ Joshua P. Riley_______________
                               JOSHUA P. RILEY (D.C. Bar No. 1026900)
                               MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                               BOIES SCHILLER FLEXNER LLP
                               1401 New York Ave NW, Washington DC 20005
                               Tel: (202) 237-2727 / Fax: (202) 237-6131
                               jriley@bsfllp.com
                               mgovernski@bsfllp.com

                               MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                               WILLKIE FARR GALLAGHER LLP
                               1875 K Street NW, Washington, DC 20006
                               Tel: (202) 303-1442 / Fax: (202) 303-2000
                               mgottlieb@willkie.com

                               Attorneys for Plaintiff Aaron Rich




                               10
         Case 1:18-cv-00681-RJL Document 71 Filed 07/23/19 Page 11 of 11



                               CERTIFICATE OF SERVICE
        The undersigned counsel certifies that on July 23, 2019, the foregoing document was (1)

filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky and (2) emailed to Defendants Matthew Couch and America First Media via

Defendant Couch at mattcouch@af-mg.com.         Defendants Couch and America First Media

consented in writing to receive filings via email pending registration to receive electronic

notification of filings.

        Dated: July 23, 2019

                                            s/ Joshua P. Riley________________
                                            JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                            BOIES SCHILLER FLEXNER LLP
                                            1401 New York Ave NW, Washington DC 20005
                                            Tel: (202) 237-2727 / Fax: (202) 237-6131
                                            jriley@bsfllp.com




                                              11
